 



Exhibit 10.1
TEKTRONIX, INC.
2001 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
2005 Restatement
1.     Purpose and Amendment
     1.1     The purpose of this Non-Employee Directors Compensation Plan (the
“Plan) is to enable Tektronix, Inc (the “Company”) to attract and retain highly
qualified directors. The Company considers it desirable that members of the
board of directors, who represent shareholders, be shareholders of the Company.
To supplement the personal efforts of the directors toward this end, the Plan is
intended to increase the ownership interest of non-employee directors through
awards of Common Shares of the Company. The Company intends to increase the
community of interest of the shareholders at large and the Company’s directors
and to make share ownership a dynamic influence on the attitudes of the board.
     1.2     The Plan, as amended effective January 17, 2005 (the “Prior Plan”),
is further amended and restated to change the period of compensation to a
calendar year, to coordinate with changes to the Company’s nonqualified deferred
compensation plans and to make other clarifying and administrative changes. The
amendment is generally effective January 1, 2005 except as otherwise expressly
provided and as follows:
          (a)     The increases to the dollar amounts for stock awards under
subsection 3.2 from $30,000 to $40,000, as provided in the Prior Plan to be
effective with the award date in September 2005 shall be effective January 1,
2006 instead of September 2005. The increases to certain chair and meeting fees,
stated in the Prior Plan as effective January 17, 2005, subject to pro-ration,
shall remain effective January 17, 2005, but shall be generally ineffective for
the Transition Period except as provided in 1.2(b)(ii). The election to receive
cash or stock pursuant to 3.3 shall be effective with the award date in
January 2007.
          (b)     For the period (the “Transition Period”) that begins
immediately following the date of the annual meeting of Company shareholders
that occurs in 2005 (the “2005 Annual Meeting Date”) and ends December 31, 2005,
the following shall apply:
               (i)     Directors as of the date following the 2005 Annual
Meeting Date shall be awarded Common Shares of the Company. The number of shares
shall be equal to $10,000 divided by the purchase price per share of the Common
Shares at the time of the purchase. The award date shall be a day in
September 2005 that is determined by the Company and the Common Shares shall be
purchased in accordance with paragraphs 3.2(b), (c) and (d) below.
               (ii)     Payment of fees under paragraph 4.1 shall be at the
rates specified in 4.1, pro-rated for the short period. Actual payment will be
made in January 2006.
               (iii)     No compensation for the Transition Period shall be
subject to deferral under the Company’s deferred compensation arrangements.
          (c)     An election under 4.4 to receive Common Shares instead of cash
for Fees payable for services before the Transition Period shall remain subject
to provisions of the Prior Plan.

 



--------------------------------------------------------------------------------



 



2.     Administration
     The Plan shall be administered by the Secretary of the Company or such
other person designated by the chief executive officer of the Company (the
“Administrator”) who may delegate all or part of that authority and
responsibility. The Administrator shall interpret the Plan, arrange for the
purchase and delivery of shares, and otherwise assume general responsibility for
administration of the Plan. Any decision by the Administrator shall be final and
binding on all parties.
3.     Awards
     3.1     Each non-employee director of the Company shall participate in the
Plan as follows:
          (a)     Effective January 1, 2006, directors elected or appointed
after December 31, 2005 shall participate as of the January 1 that is on or
immediately following the effective date of the director’s election or
appointment. Employee directors who cease to be employees of the Company but
continue as directors shall become participants as of the January 1 that is on
or immediately following the date the director ceased being an employee of the
Company.
          (b)     Effective January 1, 2006, the award date for a year shall be
a day in January of that year that is determined by the Company.
     3.2     Effective January 1, 2006, as of the award date, a participant
shall be awarded Common Shares of the Company as follows:
          (a)     The number of Common Shares awarded shall be equal to $40,000
divided by the purchase price per share of the Common Shares at the time of
purchase as provided in paragraph 3.2(b).
          (b)     On each award date, the Administrator shall deliver cash in
the amount of $40,000 for each director and applicable commissions to a broker
(the “Broker”). Subject to paragraph 3.2(d) below, on the award date the Broker
will effect a purchase of Common Shares in the open market at the then
prevailing market price for the respective account of each director; provided
that each purchase occurs on a day on which the New York Stock Exchange (the
“NYSE”) is open for trading and the Common Shares trade regular way on the NYSE.
          (c)     Certificates in the names of the director participants for
their respective Common Shares shall be delivered to the respective participants
as promptly as practicable following the purchase of the shares pursuant to
paragraph 3.2(b).
          (d)     If a purchase cannot be executed as required by paragraph
3.2(b) as a result of (1) a suspension or material limitation in trading in
securities generally on the NYSE, (2) a suspension or material limitation in
trading in Company securities on the NYSE, (3) a general moratorium on
commercial banking activities declared by either federal or New York or Oregon
state authorities, (4) the outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war, or (5) a legal, regulatory or contractual restriction applicable to the
Broker, the Broker will effect the purchase as promptly as practicable after the
cessation or termination of the market disruption, applicable restriction or
other event. In addition, the Administrator may delay any purchase required by
paragraph

 



--------------------------------------------------------------------------------



 



3.2(b) as a result of any such market disruption, applicable restriction,
including securities laws restricting open market purchases by a corporation of
its own shares, or other event; provided that any delayed purchase will be
effected as promptly as practicable after the cessation or termination of the
market disruption, applicable restriction or other event.
     3.3     Effective with the award in January 2007, directors may elect to
receive either cash or stock (including any combination thereof) up to the total
amount of $40,000, instead of the all stock award described in 3.2. If any
portion is taken in stock, the provisions of paragraph 3.2 describing the
process for acquiring the stock shall apply. The election shall be made by the
director not later than December 31 of the previous calendar year.
     3.4     Non-employee directors of the Company may receive stock option and
stock grants pursuant to the Company’s stock incentive plans.
4.     Chair and Meeting Fees
     4.1     Each non-employee director of the Company shall be entitled to
receive (a) an annual fee of $5,000 for serving as the chair of any of the
following committees of the board of directors: the Audit Committee, the
Nominating and Corporate Governance Committee and the Organization and
Compensation Committee, and effective January 17, 2005, the annual fee for the
chair of the Audit Committee shall be increased to $10,000 (pro-rated for
payment in September 2005), (b) a fee of $1,500 for each board meeting attended,
and (c) a fee of $1,000 for each board committee meeting attended, provided that
the board committee meeting is not held in conjunction with a board meeting
(such fees collectively, the “Fees”).
     4.2     Each non-employee director of the Company shall be paid any Fees
owed for the previous year in January. The Fees for services in 2006 shall be
paid in January 2007.
     4.3     Each non-employee director of the Company may elect to receive
Common Shares of the Company instead of cash payment for the Fees.
     4.4     The election to receive Common Shares instead of cash for the Fees
for a year shall be made by delivering a notice of election to the Company
Secretary and shall be effective as to all Fees earned for that year. Elections
for Fees for services during the Transition Period shall be delivered on or
before December 31, 2005. Elections for Fees for services in the year beginning
January 1, 2006 and subsequent years shall be delivered on or before December 31
of the year, provided that elections to defer payment must be made in accordance
with applicable requirements and the provisions of this subsection 4.4 shall not
supersede or affect deferral election requirements. Once made, an election shall
remain in effect for subsequent years until terminated by notice to the
Secretary on or before December 31 of the year for which Fees will be paid.
     4.5     With respect to any election by a non-employee director of the
Company to receive Common Shares of the Company instead of cash payment for the
Fees, the Administrator shall deliver cash in the amount of the Fees for each
director and applicable commissions to the Broker, and the Broker shall effect a
purchase of Common Shares in accordance with paragraph 3.2(b) above.
     4.6     Purchased Common Shares shall be in the name of and distributed to
each director.

 



--------------------------------------------------------------------------------



 



5.     Rule 10b5-1 Plan
     The Company intends this Plan to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and this Plan will be interpreted to comply with the
requirements of Rule 10b5-1(c).
6.     Amendment or Termination; Miscellaneous
     6.1     The board of directors of the Company may amend or terminate the
Plan at any time. No amendment or termination shall adversely affect any
previous award.
     6.2     Subject to the rights of amendment and termination in paragraph 6.1
above, the Plan shall continue indefinitely and future awards will be made in
accordance with paragraphs 3.2.
     6.3     Nothing in the Plan shall create any obligation on the part of the
board of directors of the Company to nominate any director for reelection by the
shareholders.
Approved by the Board of Directors on March 14, 2006.

 